COLT, Circuit Judge.
By the great preponderance of evidence in this case, a large proportion of which was not before the Board of General Appraisers, the importations in question are shown to be “skins for morocco, tanned but unfinished,” and therefore dutiable at io per cent, ad valorem, under Act July 24, 1897, c. 11, § 1, schedule N, par. 438, 30 Stat. 192 (U. S. Comp. St. 1901, p. 1676). It follows that judgment must be entered for the petitioner.
Judgment for the petitioner.
Order.
The court finds that the term “skins for morocco” is not a commercial or trade term or designation definitely, uniformly, or generally used in the United States, and applied to the class of merchandise in controversy. The court further finds that “skins for morocco,” in the commercial sense of the term, describes the merchandise in controversy. Upon the foregoing findings of fact the court rules that the merchandise in question is properly dutiable at 10 per cent, ad valorem, under paragraph 438 of the tariff act of 1897, as “skins for morocco, tanned but unfinished.”